Citation Nr: 0816323	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for bronchitis and chronic 
obstructive pulmonary disease (COPD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to April 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an October 2002 rating decision that 
denied an application to reopen a claim of service 
connection.  In December 2003, the Board reopened the claim 
and remanded for further development.  The reopened claim was 
denied by the Board in a decision dated in June 2006.  The 
veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in May 2007, the Court granted a joint 
motion by the veteran and VA, which was incorporated by 
reference, to vacate the Board's decision and remand for 
readjudication.  Specifically, the parties to the joint 
motion agreed that a remand was required because the Board 
had not provided an adequate statement of the reasons for its 
conclusion that an August 2004 VA examination report was more 
probative than a November 2002 opinion by the veteran's 
private doctor.  

In response to the Court's remand order, the Board remanded 
the case to the agency of original jurisdiction (AOJ) in 
order to afford the veteran with another VA examination and 
to solicit a medical opinion as to whether the veteran's 
bronchitis and COPD are at least as likely as not 
etiologically related to his military service.    


FINDING OF FACT

The veteran does not have bronchitis or chronic obstructive 
pulmonary disease that is related to his military service.  


CONCLUSION OF LAW

The veteran does not have bronchitis or chronic obstructive 
pulmonary disease that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions and readjudication may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June and 
September 2002, June 2004, and May 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions and 
readjudication.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.  

II.  Background

The veteran initially contended that a respiratory disability 
was attributable to his presumed exposure to Agent Orange 
while serving in Vietnam.  In a Statement in Support of Claim 
dated in June 2001, the veteran contended that his duties as 
a reproduction equipment repairman in service brought him 
into contact with offset printing presses and film developing 
equipment, along with associated exposure to potassium 
hydroxide, ammonium thiosulfate, methyl alcohol, 
formaldehyde, and ink, and that that exposure was directly 
responsible for his COPD.  

The veteran's SMRs contain no findings or diagnosis 
indicative of a chronic respiratory disability.  The record 
also confirms that the veteran's military duties involved the 
repair of reproduction equipment.  Post-service clinical 
records documented treatment for acute bronchitis beginning 
in the early 1980s, many years after service discharge.  A 
diagnosis of chronic obstructive pulmonary disease was not 
demonstrated until the 1990s.  

Of record is a November 2002 statement from Raghu Sundaram, 
M.D., a private physician who had seen the veteran for a 
complaint of increasing shortness of breath with recurrent 
exacerbations.  Dr. Sundaram noted that the veteran had quit 
smoking in 1993, had a history of exposure to chemicals such 
as potassium hydroxide, ammonium thiosulfate, methyl alcohol, 
formaldehyde, and ink, and worked in strip mining for 19 
years.  Examination if the lungs revealed 1+ wheeze, 
bilateral rhonchi, and crackles present.  A chest x-ray was 
reported as showing interstitial lung disease.  Pulmonary 
function test results were enclosed with the letter.  Dr. 
Sundaram's impression was chemical pneumonitis.  Dr. Sundaram 
stated that he believed that the veteran's progressive 
pulmonary impairment was related to his exposure to 
chemicals.  Dr. Sundaram did not provide any rationale for 
that opinion; nor did he cite any medical literature that 
supported his conclusion.    

The veteran was afforded a VA examination in August 2004, 
conducted in conjunction with a review of the claims folder.  
That examiner diagnosed mild to minimal interstitial changes 
seen on x-ray.  It was opined that most of the veteran's 
respiratory symptoms were due to a heart condition that 
resulted in shortness of breath.  The examiner diagnosed 
reactive airways disease, but found there was no current 
chronic obstructive pulmonary disease, bronchitis, asthma, or 
emphysema.  This examiner also noted that there was no 
evidence of any treatment for lung disease until 1993.  The 
previous history of exposure to chemicals such as potassium 
hydroxide, ammonium thiosulfate, methyl alcohol, 
formaldehyde, and ink was noted, but the VA examiner said 
that his research of the relevant literature failed to 
indicate that any of these substances caused chemical 
pneumonitis, and also noted that chemical pneumonitis denoted 
acute exposure, not a persistent, long-term disability that 
would not be noted until years after chemical exposure.  

As noted, the veteran was afforded another VA examination on 
remand seeking a medial opinion as to whether his bronchitis 
or COPD was related to military service.  The examiner was 
asked to address other opinions of record, including 
specifically the 2004 VA examination report and the November 
2002 report by Dr. Sundaram, and to explain any differences 
of opinion the examiner had with either of these earlier 
reports.  

The veteran was examined again in October 2007.  The examiner 
provided a particularly comprehensive examination report 
based on his review of the veteran's history, his review of 
all of the evidence in the claims file, and his examination 
of the veteran; the examination included x-rays, CTs, 
pulmonary function testing, and an echocardiogram.  It was 
noted that the veteran began smoking cigarettes when he 
graduated from high school in 1966, and continued smoking 
until he had a heart attack in 1993.  The veteran stated that 
had no idea when his lung problem began, but that he began 
treatment in 1993 following his first heart attack.  He 
reported that after separation from service in 1969 he worked 
for two industrial companies until 1973, at which time he 
returned home, taking a series of jobs in strip mines for 19 
years driving coal trucks and other heavy equipment.  He 
reported that he had been denied both state and federal 
disability benefits because he had a lung disease that was 
not mining related.  

The veteran noted that he was hospitalized the month 
following his first heart attack in 1993, and was placed on a 
ventilator for two to three days.  He gave a history of 
shortness of breath on moderate exertion, which was 
reportedly secondary to an ischemic cardiomyopathy.  

The examiner provided diagnoses and explained in detail the 
rationale for his opinions, and also explained in detail why 
the opinions of Dr. Sundaram were not credible.  The examiner 
diagnosed bronchitis/COPD, with multiple small pulmonary 
nodules.  The examiner opined that the bronchitis/COPD was 
caused by the veteran's history of cigarette smoking.  As for 
the multiple small pulmonary nodules, the examiner opined 
that it is at least as likely as not that the nodules were 
associated with his severe rheumatoid arthritis and 
generalized rheumatoid disease.  The examiner noted that this 
was especially true owing to the degrees of magnitude of the 
veteran's disease that, the examiner noted, required 
immunosuppressive therapy.  The examiner also noted a second 
potential etiology in the fact that the veteran had a 19-year 
history of working in a coal strip mine driving trucks and 
operating other heavy equipment.  

The examiner specifically opined that it is not likely that 
the veteran's current bronchitis or COPD or diffuse pulmonary 
nodules was caused by his exposure to the listed chemicals.  
In support of this conclusion, the examiner noted that a 
search of the medical literature from the National Library of 
Medicine revealed no etiologic link between the veteran's 
diagnosed pulmonary disorders and the claimed chemical 
exposures.  The examiner noted that the August 2004 
examiner's research of the medical literature also failed to 
show any such evidence.  The October 2007 examiner also 
concluded that the evidence shows that the veteran's 
shortness of breath was not a diagnosis but a symptom, and 
that that symptom was associated with the veteran's 
myocardial infarctions.  

As regards the opinion of Dr. Sundaram that the veteran's 
progressive pulmonary impairment was related to his exposure 
to the chemicals in service, the October 2007 VA examiner 
noted that Dr. Sundaram failed to mention the veteran's 
cardiac history of two myocardial infarctions.  The examiner 
also noted that Dr. Sundaram failed to mention the veteran's 
degree of tobacco abuse, which included smoking two packs per 
day in the 20 years before he quit smoking in 1993.  
Moreover, the VA examiner noted that Dr. Sundaram did not 
include any evidence that he had researched the medical 
literature to determine if any association exists between the 
chemicals mentioned by the veteran and either acute or 
chronic lung conditions.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Here, the evidence shows that the veteran has a current lung 
disability, diagnosed as bronchitis and COPD with pulmonary 
nodules.  However, the weight of the medical evidence is 
against the claim of a nexus between current disability and 
any in-service disease or injury.

As an initial matter, the Board notes that the veteran's 
claim initially was that his respiratory disorder was related 
to his exposure to Agent Orange while serving in Vietnam.  
Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
evidence of record shows that the veteran served in Vietnam 
during his period of military service; he therefore is 
presumed to have been exposed to herbicide agents.  38 C.F.R. 
§ 3.07(a)(6)(iii).  However, the record does not demonstrate 
that the veteran has any lung pathology listed in the 
regulation as being presumptively associated with herbicide 
exposure.  38 C.F.R. § 3.309(e).  Service connection on a 
presumptive basis based on the veteran's presumed exposure to 
herbicides while serving in Vietnam is therefore not 
warranted.  

As noted, the veteran also avers that his current respiratory 
disabilities are directly related to his exposure to the 
chemicals potassium hydroxide, ammonium thiosulfate, methyl 
alcohol, formaldehyde, and ink while serving in the Army.  
The veteran argues that, given the competing opinions of his 
private physician, Dr. Sundaram, and of the VA examiners, 
that the evidence is at least in relative equipoise, and that 
the veteran should therefore be awarded service connection.  
Contrary to this assertion, the Board finds that the 
preponderance of the evidence of record clearly shows that 
the veteran's claimed respiratory disabilities are not 
related to his military service.  

As noted, the October 2007 VA examiner concluded that there 
was no etiologic relationship between the veteran's diagnosed 
respiratory disabilities and his military service, 
particularly his claimed exposure to the listed chemicals.  
This examiner's opinion was supported by objective medical 
evidence, a reasoned explanation with rationale, and 
supported by the medical literature.  On the other hand, the 
opinions expressed by Dr. Sundaram were not supported by any 
objective medical evidence, rationale, or medical literature.  
As noted by the October 2007 VA examiner, Dr. Sundaram failed 
to account for-or even mention-the veteran's long history 
of tobacco abuse, or his cardiovascular disability that the 
evidence shows accounts for some of his respiratory symptoms.  
(The Board notes that the veteran's preexisting coronary 
artery disease has been service connected based on 
aggravation by his service-connected type 2 diabetes 
mellitus.)  

In sum, the Board finds that the medical opinions of the 
October 2007 VA examiner are of greater evidentiary value 
than the opinions of Dr. Sundaram that were provided without 
any supporting objective medical evidence, rationale, or 
supporting medical literature.  See Stefl v. Nicholson, 21 
Vet. App. 120, 125 (2007) (a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion); Guerrieri v. Brown, 4 Vet. App. 467 470-71 (1992) 
(the credibility and weight to be attached to medical 
opinions are within the province of the adjudicator); Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993) (Board is not required to 
accept a VA examining physician's opinion, a private 
physician's opinion, a social worker's opinion, or the 
opinions or contentions offered by any other source for that 
matter).  

The Board notes that the veteran submitted additional 
argument in February 2008, contending that no mention was 
made in the SSOC of January 2008 of the report from Dr. 
Sundaram.  While that may be, Dr. Sundaram's report has been 
addressed in detail in the preceding discussion and analysis.  
The veteran also contended that the October 2007 VA examiner 
erroneously relied on the veteran's history of work in strip 
mining in drawing his etiological conclusions.  This is not 
so.  The Board notes that the examiner attributed the 
veteran's bronchitis/COPD to his long abuse of tobacco, not 
his work in the coal mines.  He merely suggested that this 
was a second potential etiology.  The veteran also contends 
that the examiner was wrong in finding that the nodules in 
his lungs were caused by immunosuppressive treatment received 
for severe rheumatoid arthritis because the nodules were 
discovered long before he started the immunosuppressive 
treatment.  However, the Board notes that the examiner did 
not attribute the nodules in his lungs to the 
immunosuppressive treatment.  Rather, the examiner determined 
that the veteran's diffuse pulmonary nodules were at least as 
likely as not associated with his chronic rheumatoid 
arthritis and generalized rheumatoid disease, and that these 
can produce pulmonary nodules.  The examiner used the 
reference to immunosuppressive therapy only to demonstrate 
the magnitude of the veteran's rheumatoid disease to support 
the proposition that that it caused the nodules, not to 
suggest that the immunosuppressive therapy alone caused the 
nodules.  

The Board acknowledges the veteran's contention that he has 
current respiratory disorders that are related to his 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his diagnosed bronchitis 
or COPD have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but, as noted, finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current bronchitis and COPD are not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for bronchitis or chronic 
obstructive pulmonary disease (COPD) is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


